Shippen, C. J.
The case is too plain for further argument. The award is both .certain and final, and within the submission of the parties. The plea is certainly bad from its generality, and the demurrer must be sustained.
But it may be necessary for us to say something of what we would do in a proper case and on a proper plea, wherein the supposed injustice or mistake might fairly be put in issue and corrected. We would administer equal justice between the parties, according to our powers, contrasted with those exercised by the Court of Chancery. The Chancellor might call in the arbitrators as well as parties, and examine them severally on oath, as to the alledged injustice or mistake, and thus do right between them. So on a bill for the specific execution of contracts, a court of equity possesses competent authority, and will see that the contract is performed on both sides. The policy of our government has not vested us with such powers, and therefore there are many cases wherein we cannot execute this equitable jurisdiction, so as to do complete justice in all its parts. But where a clear mistake has happened, or injustice has been done, which it is in our power to correct, we will not fail to do it when it is pointed out plainly.
Yeates, J.
The injustice or error alledged must be simply stated as facts, with a sufficient degree of certainty, into which the court can enquire. But we cannot enter into the particulars of an intricate dispute, which has been submitted to arbitration or reference.
Smith, J.
Every fact stated in the plea may be true, and yet be no defence, for the payments and advances may really not surmount the interest due on the obligation.
Judgment for the plaintiffs, by the whole court.